The information in this case charges that in Carter county, January 18, 1925, Earnest Ford, James Appleton, and Swannie Fitzgerald did have in their possession a certain still and mash, wort, and wash fit for distillation of corn whisky. On the trial the jury returned verdicts finding the defendant Ford guilty and fixing his punishment at a fine of $250 and confinement for 90 days in the county jail, and finding the defendant Appleton guilty and fixing his punishment at a fine of $50 and confinement for 30 days in the county jail.
From the judgments rendered on the verdicts, they appeal.
The evidence shows that John Ginn, deputy sheriff, and Edgar Key visited the Ford farm, four or five miles southeast of Ardmore, and in a log house in the timber, about half a mile from the home place, found the defendants operating a still. There was a fire under the still and a 50-gallon boiler full of mash, a barrel condenser, containing a worm, and four barrels of mash. They arrested the defendants, but permitted defendant Ford to take a wagon home to go to his mother's home to get his car.
The defendant Ford took the stand and testified that the log house was on his mother's place, a little over half a mile from her home; that he lived in Ardmore and drove his car to his mother's home that day and talked to his mother about the old house, then hitched a horse to wagon and drove over to see if it could be torn down; that she wanted to use it to build a chicken house; that the defendant Appleton was with him; that they found the other defendant and another fellow there and in a few minutes the officers appeared. He denied having any interest in the still.
The defendant Appleton testified that he was farming *Page 164 
for the defendant Ford and went with him from Mrs. Ford's that morning; that they found the defendants Fitzgerald and another fellow there; that the other fellow went away before the officers arrived.
On the cross-examination of the defendant Ford, he was asked if he had ever been convicted for a violation of the liquor laws and answered, "Yes, two cases pending in the Supreme Court." Counsel moved to strike the answer, which motion was overruled and in our opinion properly overruled.
A number of exceptions are reserved to the rulings of the court in giving and refusing instructions.
We find that taken as a whole, the law of the case is fully presented in the instructions given. An examination of the record leaves no reasonable question in our minds as to the sufficiency of the evidence to support the verdict.
Finding no error prejudicial to the defendants, the judgments appealed from herein are affirmed.
BESSEY, P.J., and EDWARDS, J., concur.